 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BARRY SLADE,                                        No. 2:21-cv-00464 GGH P
12                        Petitioner,
13              v.                                        ORDER
14    RAYMOND MADDEN,
15                        Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On April 20, 2021, the undersigned issued an order directing

19   petitioner to file an in forma pauperis affidavit, or pay the required filing fee ($5.00), and file a

20   motion for stay and abeyance within thirty days from the date of the order. ECF No. 4.

21          Petitioner has filed his application to proceed in forma pauperis. ECF No. 5. Examination

22   of the in forma pauperis application reveals that petitioner is unable to afford the costs of suit.

23   Accordingly, the application to proceed in forma pauperis will be granted. See 28 U.S.C. §

24   1915(a).

25          Petitioner, however, has not filed a motion for stay and abeyance as directed by the

26   undersigned. Petitioner will be provided one more opportunity to file a motion for stay and

27   ////

28   ////
                                                         1
 1   abeyance. Petitioner is warned that failure to file a motion for stay and abeyance within the

 2   court’s deadline will result in a recommendation that this action be dismissed as unexhausted.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. Petitioner’s motion to proceed in forma pauperis (ECF No. 5) is granted; and

 5          2. Petitioner shall have twenty-one days to file a motion for stay and abeyance. Petitioner

 6   is warned that failure to file a motion for stay and abeyance within the court’s deadline will result

 7   in a recommendation that this action be dismissed as unexhausted.

 8   Dated: June 24, 2021
                                                 /s/ Gregory G. Hollows
 9                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
